IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 513 EAL 2015
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
TYRONE JEFFERSON,                        :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED.